DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I., Claims 1-13 in the reply filed on 1 June 2020 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II., there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 June 2020.

Status of Claims
Claim 14 has been previously withdrawn.
Claim 8 has been cancelled.
Claims 1, 5-7, and 9-13 have been amended.
Claims 1-7 and 9-13 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 5, filed 1 February 2021, with respect to the claim objections of claims 6-13 have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objections have been withdrawn.



35 U.S.C. § 103
Applicant’s remarks, see Page(s) 5-6, filed 1 February 2021, with respect to the 35 U.S.C. § 103 rejection, have been fully considered, but are not persuasive.
Applicant submits that Sarangi makes no reference to “rationing” (Applicant’s Remarks: Pages 5-6).
Examiner respectfully disagrees, as Sarangi: ¶10-11, ¶47-50, ¶53 teach that based on the determined location of the vehicle, the license plate may display information relating to authorization for the vehicle to enter certain structure, compound or road system (i.e., a rationed road system). Information relating to authorization for entry is rationing because it is a form to restrict consumption of entry. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haque (U.S. Pre-Grant Pub. No. 20150039365), in view of Sarangi (U.S. Pre-Grant Pub. No. 20140379475).
In regards to claim 1, Haque teaches A vehicle payment system, comprising: a digital license plate (Haque: ¶102, Figs. 7 &7A), having a communication system (Haque: ¶104) and a display attached to a vehicle (Haque: ¶102, Figs. 7 &7A).
Although Haque teaches of a digital license plate that may display necessary vehicle information (Haque: ¶102) and may determine the location of the vehicle using GPS (Haque: ¶47 & ¶129), Haque does not explicitly state detecting location data and evaluating a rationing constraint of the location.

the digital license plate being programmed to:
detect location of the vehicle (Sarangi: ¶10-11 & ¶47-50);
obtain a rationing constraint corresponding to the location of the vehicle (Sarangi: ¶10-11, ¶47-50, ¶53);
evaluate the rationing constraint with respect to license information associated with and displayed on the digital license plate (Sarangi: ¶10-11, ¶47-50, ¶53);
displaying, on the display, information indicating a right of the vehicle to drive at the location (Sarangi: ¶10-11, ¶47-50, ¶53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of a payment status, as taught by Sarangi, into the system of Haque. One of ordinary skill in the art would have been motivated to make this modification in order to “display other helpful information relating to the occupant or vehicle”, such as, “information relating to authorizations of the vehicle itself” (Sarangi: ¶53).

In regards to claim 2, Haque and Sarangi teach the vehicle payment system of claim 1. Haque further teaches wherein the road usage information includes tracked mileage (Haque: ¶48 & ¶115).

In regards to claim 3, Haque and Sarangi teach the vehicle payment system of claim 1. Haque further teaches wherein the road usage information includes type of road used (Haque: ¶15, ¶55-56, & ¶106).

In regards to claim 4, Haque and Sarangi teach the vehicle payment system of claim 1. Haque further teaches wherein the road usage information includes toll roads used (Haque: ¶15, ¶55-56, & ¶106).

In regards to claim 5, Haque teaches A road usage authorization system, comprising: a digital license plate (Haque: ¶102, Figs. 7 &7A), having a communication system (Haque: ¶104) and a display attached to a vehicle (Haque: ¶102, Figs. 7 &7A); a system that wirelessly connects to receive authorization data for road usage and optionally preserve information needed for road usage payments (Haque: ¶15, ¶55-56, & ¶106).
Although Haque teaches of a digital license plate that may display necessary vehicle information (Haque: ¶102), Haque does not explicitly state that the plate may display messaging related to road usage authorization or rationed road access. However, Sarangi teaches wherein the display presents a message related to the road usage authorization data (Sarangi: ¶10-11, ¶47-50, ¶53); and wherein the messaging further relates to rationed road access (Sarangi: ¶53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of road access data, as taught by Sarangi, into the system of Haque and Sarangi. One of ordinary skill in the art would have been motivated to make this modification in order to “display other helpful information relating to the occupant or vehicle”, such as, “information relating to authorizations of the vehicle itself” (Sarangi: ¶53).

In regards to claim 6, Haque and Sarangi teach the road usage authorization system of claim 5. Although Haque teaches of a digital license plate that may display necessary vehicle information (Haque: ¶102), Haque does not explicitly state that the plate may display messaging wherein the messaging further relates to parking (Sarangi: ¶53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of parking authorization data, as taught by Sarangi, into the system of Haque and Sarangi. One of ordinary skill in the art would have been motivated to make this modification in order to “display other helpful information relating to the occupant or vehicle”, such as, “information relating to authorizations of the vehicle itself” (Sarangi: ¶53).

In regards to claim 7, Haque and Sarangi teach the road usage authorization system of claim 5. Although Haque teaches of a digital license plate that may display necessary vehicle information (Haque: ¶102), Haque does not explicitly state that the plate may display messaging related to a defined road usage authorization. However, Sarangi teaches wherein the messaging further relates to an authorization to use a defined road (Sarangi: Sarangi: ¶10-11, ¶47-50, ¶53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of road usage authorization data, as taught by Sarangi, into the system of Haque and Sarangi. One of ordinary skill in the art would have been motivated to make this modification in order to “display other helpful information relating to the occupant or vehicle”, such as, “information relating to authorizations of the vehicle itself” (Sarangi: ¶53).

In regards to claim 9, Haque and Sarangi teach the road usage authorization system of claim 5. Haque further teaches wherein the messaging is machine readable (Haque: ¶130 & Fig. 9).

In regards to claim 10, Haque and Sarangi teach the road usage authorization system of claim 5. Haque further teaches wherein the messaging is a bar code (Haque: ¶130 & Fig. 9).

In regards to claim 11, Haque and Sarangi teach the road usage authorization system of claim 5. Haque further teaches wherein the road usage information needed for road usage payments includes tracked mileage (Haque: ¶48 & ¶115).

In regards to claim 12, Haque and Sarangi teach the road usage authorization system of claim 5. Haque further teaches wherein the road usage information needed for road usage payments includes type of road used (Haque: ¶15, ¶55-56, & ¶106).

In regards to claim 13, Haque and Sarangi teach the road usage authorization system of claim 5. Haque further teaches wherein the road usage information needed for road usage payments includes toll roads used (Haque: ¶15, ¶55-56, & ¶106).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628